DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on March 1, 2022.  As directed by the amendment: no claim(s) have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. The applicant first argues that the combination of Adams in view of Oron would destroy the function and purpose of Adams. The examiner respectfully disagrees. The applicant principally proposes that the acoustic pressure shock wave reflectors do not operate similarly to or utilize similar technology to light wave radiation sources and reflects as disclosed by Oron. The examiner is not convinced that these reflectors would not be able to interchanged. First, neither application explicitly teaches that the reflector can only be used with the source indicated. Furthermore, they don’t explicitly teach the reflectors being of a certain material or having restricted parameters that would render the device of Adams inoperable. The applicant has found two evidentiary pieces of art that show that the same reflectors can be utilizes with multiple types of sources. Prior art Ein-Gal (US 2002/0133099 A1) is a multiple source shockwave device and it explicitly states that electro-hydraulic, electromagnetic and piezo-electric sources can be utilizes with the shockwave focusing mechanism (e.g. .
The applicant details that the prior art Adams would need to remove the fluid-filled balloon connected from the end of the catheter in order to utilize the reflector as detailed in Oron. However, the applicant has not presented evidence as to why this is true and is merely making a statement without explaining or providing evidence as to why a mere substitution of the reflector in Oron would be insufficient to use within the fluid-filled balloon of Adams.
It is the examiner’s position that both reflectors in Adams and Oron are parabolic in shape and are utilized to have a radiation point source. Therefore, it would be obvious to one of ordinary skill in the art to substitute one known reflector that with another known reflector that has the same goal and capabilities just with the added feature of being expandable and retractable.
The examiner is not convinced and therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US 2013/0030447 A1) in view of Oron (US 6,395,016 B1).
Regarding claim 1, Adams discloses an intracorporeal pressure shock wave apparatus comprising: a catheter sized to fit within a human or animal blood vessel or body lumen (e.g. [0002]; [0064] Fig 15:110); an pressure shock wave reflector coupled at a distal end of the catheter to direct pressure shock waves (e.g. [0064]; Fig 15:114); and a pressure shock wave generating device adjacent the pressure shock wave reflector (e.g. [0052]; [0064]; Fig 3:30 Fig 15:112). Adams is silent regarding the pressure shock wave reflector being expandable and retractable.
However, Oron discloses a method and system of treating a heart using a catheter in which the pressure shock wave reflector is expandable and retractable (e.g. Fig 8A-C:106 col 23 lines 60-67 and col 24 lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Adams to incorporate the teachings of Oron in which the pressure shock wave reflector being expandable and retractable for the purpose of substituting one well known reflector with another reflector (as both reflectors are parabolic and have a radiation point source).
Regarding claim 2, modified Adams discloses wherein the pressure shock wave reflector is foldable (e.g. Oron: Fig 8A-C:106 col 23 lines 60-67 and col 24 lines 1-4 the foldable reflector includes plurality of reflective members 104).
Regarding claim 3, modified Adams discloses wherein the pressure shock wave reflector includes a plurality of leaves (e.g. Oron: Fig 8A-C:106 col 23 lines 60-67 and col 24 lines 1-4 the foldable reflector includes plurality of reflective members 104
Regarding claim 4, modified Adams discloses wherein the pressure shock wave generating device together with the pressure shock wave reflector in expanded state are configured to produce focused pressure shock waves (Adam: [0064]  Oron: Fig 8A-C:106 col 23 lines 60-67 and col 24 lines 1-4).
Regarding claim 5, modified Adams discloses wherein the pressure shock wave reflector is foldable and includes a plurality of leaves (e.g. Oron: Fig 8A-C:106 col 23 lines 60-67 and col 24 lines 1-4 the foldable reflector includes plurality of reflective members 104).
Regarding claim 6, modified Adams discloses further comprising an occlusion balloon coupled to the catheter (e.g. Adams: [0064] Fig 15:116).
Claims 7-8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron as applied to claims 4 and 6 above, and further in view of O’Boyle (US 5,609,606).
Regarding claims 7 and 14, modified Adams discloses the use of fluoroscopy (e.g. Adams: [0025]). Modified Adams is silent regarding further comprising a radio-opaque marker coupled to the catheter configured to provide positioning of the shock wave reflector.
However, O’Boyle teaches an ultrasonic angioplasty balloon catheter further comprising a radio-opaque marker coupled to the catheter configured to provide positioning of the shock wave reflector (e.g. col 7 lines 31-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Adams to incorporate the teachings of O’Boyle of further comprising a radio-opaque marker coupled to the catheter configured 
Regarding claim 8, modified Adams discloses wherein the pressure shock wave reflector is crimped to an inner member within the catheter (e.g. Oron: Fig 8A-C col 23 lines 60-67 and col 24 lines 1-4).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle as applied to claim 8 above, and further in view of Bhatta (US 5,152,768) and Wang (US 8,040,756 B2).
Regarding claim 9, modified Adams is silent regarding the pressure shock wave generating device includes at least one of a laser configured to provide an electrohydraulic shock wave discharge and piezoelectric material layer on the pressure shock wave reflector.
However, Bhatta discloses an electrohydraulic lithotripsy wherein it includes at least one of a laser configured to provide an electrohydraulic shock wave discharge (e.g. col 1 lines 16-30).
Additionally, Wang discloses a resonance ultrasonic transducer with piezoelectric material layer on the pressure shock wave reflector (e.g. col 4 lines 53-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified system of Adams to incorporate the teachings of Bhatta and Wang to have the pressure shock wave generating device includes at least one of a laser configured to provide an electrohydraulic shock wave discharge and piezoelectric material layer on the pressure shock wave reflector for the purpose of utilizing known materials for the catheter.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle and even further view of  Bhatta and Wang as applied to claim 9 above, and further in view of Dias (US 5,577,506).
Regarding claim 10, modified Adams is silent regarding further comprising a forward and backward movable sheath within the catheter wherein said sheath covers the pressure shock wave reflector in a retracted state.
However, Dias discloses a catheter probe having a forward and backward movable sheath within the catheter, wherein said sheath covers the pressure shock wave reflector in a folded state (e.g. col 4 lines 18-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Adams to incorporate the teachings of Dias of having a forward and backward movable sheath within the catheter, wherein said sheath covers the pressure shock wave reflector in a folded state for the purpose of protecting the reflector while moving within the catheter.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle and even further view of  Bhatta and Wang, and even more further view of Dias as applied to claim 10 above, and further in view of Brisson (US 5,301,659).
Regarding claim 11, modified Adams is silent regarding further comprising a thin polymeric membrane on the outside of the shock wave reflector controlling extension of the leaves under dynamic pressure generated by pressure shock waves from the pressure shock wave generating device.
However, Brisson discloses an extracorporeal shockwave lithotripter further comprising a thin polymeric membrane on the outside of the pressure shock wave reflector controlling extension of the leaves under dynamic pressure generated by pressure shock waves from the pressure shock wave generating device (e.g. claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified system of Adams to incorporate the teachings of Brisson further comprising a thin polymeric membrane on the outside of the pressure shock wave reflector controlling extension of the leaves under dynamic pressure generated by pressure shock waves from the pressure shock wave generating device for the purpose of controlling the reflector (e.g. claim 1).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle and even further view of Bhatta and Wang, and even more further view of Dias, and even more further view of Brisson as applied to claim 11 above, and further in view of Clement (US 5,681,336).
Regarding claim 12, modified Adams is silent regarding wherein the catheter includes a suction area between the catheter and the sheath.
Finally, Clement discloses a therapeutic device for treating vein graft lesions having a suction area between the catheter and sheath (e.g. col 4 lines 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Adams to incorporate the teachings of to have a suction area between the catheter and sheath for the purpose of removing debris (e.g. Clement: col 4 lines 52-53).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle and even further view of Bhatta and Wang, even further view of Dias, and even further view of Brisson, and even more further view of Clement as applied to claim 12 above, and further in view of St Groar (US 5,681,336).
Regarding claim 13, modified Adams is silent regarding wherein the reflector includes at least one of nitinol and another temperature memory metal.
However, St Groar discloses a method and apparatus for cardiac valve repair wherein the extensions from the catheter includes at least one of nitinol and another temperature memory metal (e.g. col 23 lines 47-52). While the prior art is silent regarding utilizing a reflector, it teaches that the extensions from the catheter that are used within a catheter are best used out of these materials.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Adams to incorporate the teachings of St. Groar to utilize at least one of nitinol and another temperature memory metal for the reflector for the purpose of utilizing a known material within the catheter.
Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle as applied to claim 14 above, and further in view of Dias (US 5,577,506).
Regarding claim 15, modified Adams discloses wherein the pressure shock wave reflector is foldable and includes a plurality of leaves (e.g. Oron: Fig 8A-C:106 col 23 lines 60-67 and col 24 lines 1-4 the foldable reflector includes plurality of reflective members 104). Modified Adams is silent regarding further comprising a forward and 
However, Dias discloses a catheter probe having a forward and backward movable sheath within the catheter, wherein said sheath covers the pressure shock wave reflector in a folded state (e.g. col 4 lines 18-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Adams to incorporate the teachings of Dias of having a forward and backward movable sheath within the catheter, wherein said sheath covers the pressure shock wave reflector in a folded state for the purpose of protecting the reflector while moving within the catheter.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle and even further view of Dias as applied to claim 15 above, and even more further in view of Brisson (US 5,301,659).
Regarding claim 16, modified Adams is silent regarding further comprising a thin polymeric membrane on the outside of the pressure shock wave reflector controlling extension of the leaves under dynamic pressure generated by pressure shock waves from the pressure shock wave generating device.
However, Brisson discloses an extracorporeal shockwave lithotripter further comprising a thin polymeric membrane on the outside of the pressure shock wave reflector controlling extension of the leaves under dynamic pressure generated by pressure shock waves from the pressure shock wave generating device (e.g. claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified system of Adams to incorporate the teachings of Brisson further comprising a thin polymeric membrane on the outside of the pressure shock wave reflector controlling extension of the leaves under dynamic pressure generated by pressure shock waves from the pressure shock wave generating device for the purpose of controlling the reflector (e.g. claim 1).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle and even further view of Dias, and even more further view of Brisson as applied to claim 16 above, and even more further in view of St Groar.
Regarding claim 17, wherein the pressure shock wave reflector includes at least one of nitinol and another temperature memory metal.
However, St Groar discloses a method and apparatus for cardiac valve repair wherein the extensions from the catheter includes at least one of nitinol and another temperature memory metal (e.g. col 23 lines 47-52). While the prior art is silent regarding utilizing a reflector, it teaches that the extensions from the catheter that are used within a catheter are best used out of these materials.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Adams to incorporate the teachings of St. Groar to utilize at least one of nitinol and another temperature memory metal for the reflector for the purpose of utilizing a known material within the catheter.
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Oron, and further in view of O’Boyle and even further view of Dias as applied to claim 15 above, and even further in view of Clement.
Regarding claim 18, modified Adams is silent regarding wherein the catheter includes a suction area between the catheter and the sheath.
However, Clement discloses a therapeutic device for treating vein graft lesions having a suction area between the catheter and sheath (e.g. col 4 lines 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Adams to incorporate the teachings of to have a suction area between the catheter and sheath for the purpose of removing debris (e.g. Clement: col 4 lines 52-53).
Regarding claim 19, modified Adams discloses further comprising an occlusion balloon coupled to the catheter (e.g. Adams: [0064] Fig 15:116).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US 2013/0030447 A1) in view of Oron, Dias, O’Boyle, and Clements.
Regarding claim 20, Adams discloses an intracorporeal pressure shock wave apparatus comprising: a catheter sized to fit within a human or animal blood vessel or body lumen (e.g. [0002]; [0064] Fig 15:110); a pressure shock wave reflector coupled at a distal end of the catheter to direct pressure shock wave (e.g. [0064]; Fig 15:114); an occlusion balloon coupled to the catheter (e.g. [0064] Fig 15:116); the use of fluoroscopy (e.g. [0025]); and a pressure shock wave generating device adjacent the pressure shock wave reflector (e.g. e.g. [0052]; [0064]; Fig 3:30
Adams is silent regarding it being a foldable pressure shock wave reflector including a plurality of leaves; a forward and backward movable sheath within the catheter, wherein said sheath covers the pressure shock wave reflector in a folded state; an inner member within the sheath crimped to the foldable pressure shock wave reflector; a radio-opaque marker coupled to the catheter configured to provide positioning of the pressure shock wave reflector in combination with fluoroscopy; a suction area between the catheter and sheath.
However, Oron discloses a method and system of treating a heart using a catheter in which the pressure shock wave reflector is a foldable pressure shock wave reflector including a plurality of leaves and an inner member within the sheath crimped to the foldable pressure shock wave reflector (e.g. Fig 8A-C: 106 col 23 lines 60-67 and col 24 lines 1-4 the foldable reflector includes plurality of reflective members 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Adams to incorporate the teachings of Oron in which the pressure shock wave reflector is a foldable pressure shock wave reflector including a plurality of leaves and an inner member within the sheath crimped to the foldable pressure shock wave reflector for the purpose of substituting one well known reflector with another reflector (as both reflectors are parabolic and have a radiation point source).
Additionally, Dias discloses a catheter probe having a forward and backward movable sheath within the catheter, wherein said sheath covers the pressure shock wave reflector in a folded state (e.g. col 4 lines 18-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Adams to incorporate the teachings of Dias of having a forward and backward movable sheath within the catheter, wherein said sheath covers the pressure shock wave reflector in a folded state for the purpose of protecting the reflector while moving within the catheter.
Furthermore, O’Boyle teaches an ultrasonic angioplasty balloon catheter further comprising a radio-opaque marker coupled to the catheter configured to provide positioning of the shock wave reflector (e.g. col 7 lines 31-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Adams to incorporate the teachings of O’Boyle of further comprising a radio-opaque marker coupled to the catheter configured to provide positioning of the shock wave reflector as they are well known in the art for use with catheters as disclosed in O’Boyle (e.g. col 7 lines 31-34).
Finally, Clement discloses a therapeutic device for treating vein graft lesions having a suction area between the catheter and sheath (e.g. col 4 lines 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Adams to incorporate the teachings of to have a suction area between the catheter and sheath for the purpose of removing debris (e.g. Clement: col 4 lines 52-53).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




Jessandra Hough							March 9, 2022
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792